DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/08/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2018/0129091, hereinafter referred to as “Yao”, IDS reference).
Yao discloses the semiconductor device as claimed.  See figures 1-20, with emphasis on figures 2 and 8-10, and corresponding text, where Yao shows, in claim 1, a display device, comprising: 
a first substrate (10); (figure 9; [0050])
a second substrate (11) disposed opposite to the first substrate; (figure 9; [0050])
a scan line (246, 247) disposed between the first substrate and the second substrate; and (figure 9; [0050])
a spacer (211) disposed between the scan line and the second substrate, wherein the spacer overlaps the scan line (figure 9; [0050]).
Yao shows, in claim 2, further comprising a common electrode line disposed adjacent to the scan line. (figure 9; [0050-0058])
Yao shows, in claim 3, wherein the common electrode line and the scan line extend along a same direction. (figure 9; [0050-0058])
Yao shows, in claim 4, wherein a surface of the spacer facing the first substrate has a spacer width, a surface of the spacer facing the second substrate has a bottom width, and the bottom width is greater than the spacer width. (figure 9; [0050-0058])
Yao shows, in claim 5, further comprising a thin film transistor electrically connected to the scan line, wherein the thin film transistor comprises a source and the source has a chamfer angle in a top view of the first substrate. (figure 9; [0050-0058])
Yao shows, in claim 6, further comprising: a first insulating layer disposed between the scan line and the spacer; and
a second insulating layer disposed between the first insulating layer and the spacer. (figure 9; [0050-0058])
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2018/0129091, hereinafter referred to as “Yao”) as applied to claim 1 above, and further in view of Han et al. (US PGPub 2006/01780854, hereinafter referred to as “Han”).
Yao discloses the semiconductor device as claimed.  See the rejection above.
However, Yao fails to show, in claim 7, further comprising: a dummy pad disposed between the first insulating layer and the second insulating layer, wherein the dummy pad overlaps the common electrode line.


Han teaches, pertaining to claim 7, a similar device that includes a dummy metal pattern (figure 10; [0084-0085]).  In addition, Han provides the advantages of having a liquid crystal display (LCD) with uniform cell gaps to improve the optical properties of the LCD device ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate further comprising: a dummy pad disposed between the first insulating layer and the second insulating layer, wherein the dummy pad overlaps the common electrode line, in the device of Yao, according to the teachings of Han, with the motivation of, achieving uniform cell gaps to improve the optical properties of the LCD device.

Yao fails to show, in claim 8, further comprising: a first dummy pad disposed adjacent to the scan line; and a second dummy pad disposed adjacent to the scan line and at a side of the scan line opposite to the first dummy pad.

Han teaches, pertaining to claim 8, a similar device that includes a dummy metal pattern (figure 10; [0084-0085]).  In addition, Han provides the advantages of having a liquid crystal display (LCD) with uniform cell gaps to improve the optical properties of the LCD device ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate , further comprising: a first dummy pad disposed adjacent to the scan line; and a second dummy pad disposed adjacent to the scan line and at a side of the scan line opposite to the first dummy pad, in the device of Yao, according to the teachings of Han, with the motivation of, achieving uniform cell gaps to improve the optical properties of the LCD device.
Yao fails to show, pertaining to claim 9, wherein the first dummy pad and the scan line are formed of a first conductive layer, and the second dummy pad is formed of a second conductive layer different from the first conductive layer.


Han teaches, pertaining to claim 9, a similar device that includes a dummy metal pattern (figure 10; [0084-0085]).  In addition, Han provides the advantages of having a liquid crystal display (LCD) with uniform cell gaps to improve the optical properties of the LCD device ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate , wherein the first dummy pad and the scan line are formed of a first conductive layer, and the second dummy pad is formed of a second conductive layer different from the first conductive layer, in the device of Yao, according to the teachings of Han, with the motivation of, achieving uniform cell gaps to improve the optical properties of the LCD device.

Claim 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2018/0129091, hereinafter referred to as “Yao”) in view of Han et al. (US PGPub 2006/01780854, hereinafter referred to as “Han”).
Yao discloses the semiconductor device substantially as claimed.  See figures 1-20, with emphasis on figures 2, and 8-10, and corresponding text, where Yao shows, in claim 10, a display device, comprising:
 a first substrate (10); (figure 9; [0050-0058])
a second substrate (11) disposed opposite to the first substrate; (figure 9; [0050-0058])
a first conductive layer (246, 247) disposed between the first substrate and the second substrate, the first conductive layer comprising a first conductive line and a second conductive line, and the second conductive line being disposed adjacent to the first conductive line; (figure 9; [0050-0058])
 a first insulating layer disposed between the first conductive layer and the second substrate; (figure 9; [0050-0058])
a second conductive layer (230) disposed between the first insulating layer and the second substrate, wherein the second conductive layer comprises; and (figure 9; [0050-0058])
a spacer (211), disposed between the first insulating layer and the second substrate, wherein the spacer overlaps the first conductive line. (figure 9; [0050-0058])


Yao fails to show, in claim 10, a dummy pad, and the dummy pad overlaps the second conductive line
Han teaches, pertaining to claim 10, a similar device that includes a dummy metal pattern (figure 10; [0084-0085]).  In addition, Han provides the advantages of having a liquid crystal display (LCD) with uniform cell gaps to improve the optical properties of the LCD device ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute a dummy pad, and the dummy pad overlaps the second conductive line, in the device of Yao, according to the teachings of Han, with the motivation of, achieving uniform cell gaps to improve the optical properties of the LCD device.
Yao in view Hain shows, in claim 11, further comprising a second insulating layer disposed between the first insulating layer and the spacer. (figure 9; [0050-0058])
Yao in view Hain shows, in claim 12, wherein a thickness from a top surface of the second insulating layer corresponding to the first conductive line to the first substrate is defined as a first thickness, a thickness from a top surface of the second insulating layer corresponding to the second conductive line to the first substrate is defined as a second thickness, and the second thickness is greater than the first thickness. (figure 9; [0050-0058])
Yao in view Hain shows, in claim 13, wherein a trench is formed between the first conductive line and the second conductive line, a thickness from a top surface of the second insulating layer corresponding to the trench to the first substrate is defined as a third thickness, and the third thickness is less than the first thickness. (figure 9; [0050-0058])
Yao in view Hain shows, in claim 14, wherein the dummy pad is floating or grounded. (figure 10; [0084-0085])
Yao in view Hain shows, in claim 15, wherein the second conductive line is a common electrode line. (figure 9; [0050-0058])

Yao in view Hain shows, in claim 16, wherein the second conductive line is used for receiving a common signal. (figure 9; [0050-0058])

Yao in view Hain shows, in claim 17, wherein the first conductive line is a scan line. (figure 9; [0050-0058])

Yao in view Hain shows, in claim 18, wherein the first conductive layer comprises another dummy pad disposed at a side of the first conductive line opposite to the second conductive line, and the another dummy pad is floating or grounded. (figure 10; [0084-0085])
Yao in view of Han shows, in claim 19, wherein the first conductive line and the second conductive line extend along a same direction. (figure 9; [0050-0058])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 16, 2022